Citation Nr: 0504058	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-33 339	)	DATE
	)
	)


THE ISSUE

Whether a March 25, 2003 Board of Veterans' Appeals (Board) 
decision that disallowed the veteran's claim for entitlement 
to service connection for pulmonary fibrosis as a result of 
asbestos exposure should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from September 1972 to July 
1974.  

This matter comes to the Board on motion from the veteran, 
pursuant to 38 U.S.C.A. § 7111 (West 2002), alleging clear 
and unmistakable error in a Board decision dated in March 
2003, which denied the veteran's claim of entitlement to 
service connection for pulmonary fibrosis as a result of 
asbestos exposure.     


FINDINGS OF FACT

1.  By a decision entered on March 25, 2003, the Board 
disallowed the veteran's claim of entitlement to service 
connection for pulmonary fibrosis as a result of asbestos 
exposure.  

2.  In deciding the veteran's claim in March 2003, the Board 
did not commit an error of fact or law that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The March 25, 2003 Board decision was not clearly and 
unmistakably erroneous in disallowing the veteran's claim for 
service connection for pulmonary fibrosis as a result of 
asbestos exposure.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1401, 20.1403 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  The 
U.S. Court of Appeals for Veterans Claims (Court) has noted 
that the VCAA is not applicable to all cases.  Wensch v. 
Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)).  In this case, the issue on appeal is a CUE motion, 
which must be based on the record and law that existed at the 
time of the prior adjudication in question.  38 C.F.R. § 
20.1403(b).  Therefore, a remand for application of the VCAA 
is not required.  See Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc) (VCAA not applicable to CUE claim).  

					II.  CUE

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.

CUE is a very specific and rare kind of error.  38 C.F.R. § 
20.1403(a) (2004).  It is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Id.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Id.

Any party to a final Board decision can make a motion to have 
the decision revised or reversed on grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2004).  In order to prevail on such a motion, the 
moving party must establish that there was an error in the 
Board's adjudication, and that the error was such that, had 
it not been made, the outcome of the adjudication would have 
been manifestly different.  38 C.F.R. § 20.1403(c) (2004).  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be "clear and 
unmistakable."  Id.  A disagreement with how the Board 
weighed or evaluated the facts in a particular case is not 
CUE.  Id. § 20.1403(d)(3).  Neither can CUE be established by 
virtue of VA's failure to fulfill the duty to assist.  Id. § 
20.1403(d)(2).

A CUE claim must be decided based on the record and law that 
existed at the time of the prior adjudication in question.  
38 C.F.R. § 20.1403(b).

Here, the veteran seeks revision or reversal of the Board's 
March 2003 decision on grounds of CUE.  In a Motion to 
Reconsider submitted by attorney Wayne A. Ehlers, received in 
September 2003, it was argued that the Board relied upon its 
own medical conclusion in finding that the veteran did not 
have pulmonary fibrosis in August 2001.  It was also argued 
that the examiner in the August 2001 VA medical examination 
did not review and consider evidence that was favorable to 
the veteran and that, thus, the opinion rendered was not a 
fully informed one.  Concomitantly, it was essentially argued 
that the VA examination was inadequate and that such was a 
failure of the duty to assist.  Finally, it was stated that 
"[t]he veteran believes that there are pertinent medical 
records at the Mobile VA Outpatient Clinic, dated prior to 
March 25, 2003, that were not associated with his C-File and 
were not properly reviewed by the Board."  The Board notes 
that the veteran never appointed Mr. Ehlers as his 
representative.  In response to a letter sent from the Board, 
the veteran appointed Disabled American Veterans (DAV) as his 
representative in a VA Form 21-22 received in December 2004.  
Thereafter, in a Motion for Revision submitted by the DAV, 
the argument was reiterated that the opinion rendered in the 
August 2001 VA examination report was not a fully informed 
one and, therefore, inadequate and a failure of the statutory 
duty to assist.  The Board, though, will address all 
arguments made.            

With regard to the argument that the Board relied upon its 
own medical conclusion in finding that the veteran did not 
have pulmonary fibrosis in August 2001, it is emphasized that 
the Board relied upon the most recent medical evidence of 
record, an August 2001 VA respiratory examination report in 
which the examiner concluded that there was no evidence of 
pulmonary asbestosis or fibrosis found clinically or 
radiologically at that time.  In other words, the Board did 
not conclude, on its own, that the veteran did not current 
evidence of asbestosis, but merely relayed the conclusion of 
the 2001 medical examiner.  The Board acknowledged 
subsequently received, but earlier dated, private medical 
evidence reflecting the presence of dyspnea and interstitial 
fibrosis and attributing the manifestations of these 
pulmonary problems to the veteran's purported asbestos 
exposure.  However, in evaluating the evidence the Board 
relied upon the most recent medical evidence of record, the 
August 2001 VA examination report.  Under 38 C.F.R. 
§ 20.1403(d)(3), a disagreement as to how the facts were 
weighed or evaluated is not clear and unmistakable error.  

It was also argued that the August 2001 VA examination was 
essentially inadequate because the examiner did not review 
and consider evidence that was favorable to the veteran.  It 
is noted that the evidence referred to had not been 
associated with the veteran's claims folder at the time of 
the August 2001 VA examination.  It was argued that such was 
a failure of the statutory duty to assist.  However, under 38 
C.F.R. § 20.1403(d)(2), the Secretary's failure to fulfill 
the duty to assist is not clear and unmistakable error.       

Finally, it was stated that the veteran believed that there 
were pertinent medical records at the Mobile VA Outpatient 
Clinic, dated prior to March 25, 2003 (the date of the Board 
decision), that had not been associated with the veteran's 
claims folder and, hence, not considered by the Board when 
rendering its decision.  As noted above, a CUE claim must be 
decided based on the record and law that existed at the time 
of the prior adjudication in question.  38 C.F.R. § 
20.1403(b)(1).  However, 38 C.F.R. § 20.1403(b)(2) states 
that, for a Board decision issued on or after July 21, 1992, 
the record that existed when that decision was made includes 
relevant documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  Under Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992), VA treatment records are 
considered to be constructively included within the record.  

Here, the veteran has not submitted any additional VA medical 
records alleged to have been in existence at the time of the 
March 2003 Board decision.  Moreover, he has not even 
identified any specific VA treatment records or any specific 
dates of treatment; it was only stated that he believed that 
there were records at the Mobile VA Outpatient Clinic, dated 
prior to March 25, 2003.  In Bell, the appellant counter 
designated the record on appeal from a Board decision and 
moved that the Court order the Secretary to show cause why 
four specific counter designated items were not made part of 
the veteran's claims folder.  As indicated above, there are 
no specific VA treatment records proffered by the appellant 
in the instant matter.  As such, the facts in this matter are 
distinguishable from those in Bell.  Simply put, there is a 
mere general assertion that the veteran believed that there 
were pertinent outstanding VA treatment records.  Without 
more, the Board finds that the facts in the instant matter 
are distinguishable from those in Bell and declines to 
consider merely potentially existing, unidentified VA medical 
records as constructively included within the record.  

Accordingly, the Board finds that the March 25, 2003 Board 
decision denying entitlement to service connection for 
pulmonary fibrosis as a result of asbestos exposure was not 
the product of CUE.  Based on the evidence that existed at 
the time of the March 2003 Board decision, the Board is 
unable to find any error in the Board's adjudication such 
that, had it not been made, the outcome of the adjudication 
would have been manifestly different.  The motion for 
revision or reversal on the basis of CUE, therefore, is 
denied.




ORDER

The motion is denied.



                       
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



